Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the Agreement) is entered into this 10th day of
June, 2005, between FACTS Management Co., a Nebraska Corporation (“FACTS”), and
Timothy A. Tewes (“EXECUTIVE”).
W I T N E S S E T H:
WHEREAS, the parties desire to enter into this Agreement in order to assure
FACTS of the services of the Executive and to set forth the duties and
compensation of the Executive on the terms and conditions set forth.
NOW, THEREFORE, in consideration of the mutual promises and covenants herein,
the parties agree as follows:
1. Employment. FACTS agrees to employ Executive and Executive accepts such
employment upon the terms set forth in this Agreement.
2. Term. The term of this Agreement shall be for a period of five (5) years,
commencing upon the date of the execution of this Agreement. Upon the expiration
of the initial five-year term, this Agreement shall be automatically renewed for
successive one-year periods unless either party provides written notice to the
other at least 30 days prior to the expiration of the current term of its/his
intention not to renew, or unless terminated as provided herein.
3. Duties. Executive agrees to perform the duties of the position or office
which the President/CEO or the Board of Directors of FACTS shall designate from
time to time consistent with his position. Executive shall devote his full
business time, attention, ability and energy to the business of FACTS; provided,
however, that he may engage in activities which are incident to his personal
investments which do not materially affect his ability to perform his duties
hereunder.
4. Compensation.

  a.  
Base Salary. For the first year of this Agreement, the Executive shall receive
an annual base salary of $250,000 per year, payable monthly, less applicable
withholdings and other deductions as may be provided herein.
    b.  
Change of Base Salary. Any increases in Executive’s base salary shall be in the
sole and absolute discretion of the President and CEO of FACTS; however, the
compensation shall not be decreased during the term hereof.
    c.  
Discretionary Bonus. In addition, Executive may receive a performance bonus
annually at the sole discretion of the President/CEO of FACTS.

 





--------------------------------------------------------------------------------



 



5. Benefits. In addition to the base compensation, FACTS shall provide the
following benefits to Executive:

  a.  
Health Insurance. Coverage under a group medical care plan and life and dental
insurance benefits.
    b.  
Vacation. Executive will be entitled to paid vacation in accordance with the
vacation policies of FACTS in effect for its officers from time to time.
Vacation may be taken at such times reasonably acceptable to FACTS. In addition,
Executive will be entitled to the paid holidays, sick leave and other paid leave
set forth in the employer’s written policies.
    c.  
Benefit Plans. Executive shall be entitled to participate in FACTS’ 401
(k) Plan, if any, and other employee benefit plans in effect from time to time
for its executives and employees.
    d.  
Car Allowance/Miscellaneous. Executive shall receive $1,000.00 per month during
the term hereof to be used as a car allowance, country club dues and related
expenses.
    e.  
Expenses. Executive will also receive reimbursement for other reasonable
business expenses incurred in connection with performing his duties under this
Agreement.

6. Termination. The employment of Executive may be terminated as follows:

  a.  
Death of Executive. The Executive’s employment shall automatically terminate
upon his death. Upon such termination, the Executive’s estate shall receive an
amount equal to his then-current base salary, payable through his date of death
on a monthly basis. The base monthly salary may be continued for such period as
the President and CEO in his sole discretion shall determine to be appropriate
under the circumstances.
    b.  
Termination for Cause. If the Executive’s employment is terminated for cause,
the Executive will receive his then-current base salary payable through the date
of termination, and no other consideration, compensation or benefits shall be
owed to the Executive or any beneficiary. Termination by the company for “cause”
shall mean termination by the CEO/President or by a majority of the members of
the Board of Directors of FACTS because of the Executive’s (i) being charged
with a felony or conviction of a felony, (ii) malfeasance, misfeasance,
nonfeasance, negligence or failure or refusal to perform his obligations under
this Agreement, or (iii) because of the Executive’s material breach of any of
the material covenants provided for in this Agreement and/or a material breach
of the Non-Competition, Non-Solicitation and Confidentiality Agreement referred
to in paragraph 7, below.

 

-2-



--------------------------------------------------------------------------------



 



  c.  
Termination Without Cause. If the Executive’s employment is terminated by FACTS
without cause, Executive shall receive and FACTS will continue to pay, his
then-current base salary, payable through the remaining term of this Agreement,
but in any event for no longer than three (3) years. The expiration of the term
of this Agreement or any renewal or extended term shall constitute termination
without cause for purposes of this Agreement, without any right to receive
compensation following such expiration.
    d.  
Resignation. If the Executive voluntarily resigns, he shall receive an amount
equal to his then-current base salary, payable through the date of termination,
and no other or further consideration, compensation or benefits shall be owed by
FACTS to the Executive or any beneficiary.

7. Non-Competition, Non-Solicitation and Confidentiality. The Non-Competition,
Non-Solicitation and Confidentiality Agreements executed by the Executive and
dated as of June 10, 2005, shall remain in full force and effect, and the
Executive acknowledges the execution of the same, affirms the same, agrees he is
bound by the provisions thereof and that a default under any such agreement
shall constitute a default hereunder.
8. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered against receipt therefor or three
days after being mailed by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:

     
If to Executive:
  Timothy A. Tewes
3500 So. 84th Street
Lincoln, NE 68506
Facsimile: (402)                     
 
   
If to FACTS:
  FACTS Management Co.
ATTN: David J. Byrnes
100 No. 56th Street, Suite 306
Lincoln, NE 68504
Facsimile: (402) 466-1136

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

 

-3-



--------------------------------------------------------------------------------



 



9. Miscellaneous.

  a.  
Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
    b.  
Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein, and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto including without
limitation any and all prior Employment Agreements between FACTS and the
Executive, which are hereby terminated.
    c.  
Waiver. No provisions of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Executive and such officers of FACTS as may be specifically designated by
its Board of Directors. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
    d.  
Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Nebraska for
agreements executed and performed in said state without regard to its conflict
of laws principles.
    e.  
Non-Assignability. This Agreement is entered into in consideration of the
personal qualities of the Executive and may not be, nor may any right or
interest hereunder be, assigned by him without the prior written consent of
Company.
    f.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
    g.  
Benefit. This Agreement shall be binding upon and shall inure to the benefit of
FACTS, its successors and assigns and Executive, his devisees, personal
representatives, successors and assigns.

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

                  FACTS MANAGEMENT CO.    
 
           
 
  By   /s/ David J. Byrnes            
 
David J. Byrnes
President/CEO
100 No. 56th Street, Suite 306
Lincoln, NE 68504    
 
                EXECUTIVE:    
 
                /s/ Timothy Tewes                   Timothy Tewes    

 

-5-